EXHIBIT 10.21.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), made and entered into as of March
15, 2004 (the “Effective Date”), is by and between HEALTHSOUTH CORPORATION, a
Delaware corporation (“Corporation”), and DIANE L. MUNSON, an individual
resident of Massachusetts (the “Executive”).

 

RECITALS

 

The Corporation desires to employ the Executive as its President of the
Outpatient Rehabilitation Division effective as of the Effective Date, and the
Executive desires to accept such employment effective as of the Effective Date,
on the terms and conditions set forth herein.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

Section 1. Employment. The Corporation hereby employs the Executive, and the
Executive hereby accepts employment, all on the terms and conditions herein.

 

Section 2. Services; Extent of Services.

 

(a) Duties and Responsibilities. The Executive is hereby employed as President
of the Outpatient Rehabilitation Division, the authority, duties and
responsibilities of which will be as follows: the Executive will (i) manage,
review and supervise the Outpatient Rehabilitation Division of the Corporation;
(ii) report to Bryan P. Marsal, the Chief Restructuring Officer of the
Corporation, until such time that a permanent Chief Executive Officer of the
Corporation is appointed and following such time that a permanent Chief
Executive Officer of the Corporation is appointed, report to such Chief
Executive Officer; (iii) have the powers and duties determined or directed by
the Board of Directors, the Chief Executive Officer, and the Chief Restructuring
Officer of the Corporation; and (iv) comply with the various policies,
procedures and codes of conduct of the Corporation in effect from time to time
which apply to other employees and executive officers.

 

(b) Full Business Attention. The Executive will devote her full business
attention and energies to the business of the Corporation during the Term (as
defined below) and will physically report and will render all the Executive’s
services contemplated hereunder to the Corporation at its offices in Birmingham,
Alabama or at any other location in which the Corporation is headquartered;
provided, however, that the foregoing requirement to render services in
Birmingham shall not apply when the Executive is traveling on company business.

 



--------------------------------------------------------------------------------

(c) Other Activities. Notwithstanding anything to the contrary contained in
Section 2(b), the Executive will be permitted to engage in the following
activities, provided that such activities do not materially interfere or
conflict with the Executive’s duties and responsibilities to the Corporation:

 

(i) the Executive may serve on the governing boards of, or otherwise participate
in, a reasonable number of trade associations and charitable organizations whose
purposes are not inconsistent with the activities and the image of the
Corporation;

 

(ii) the Executive may engage in a reasonable amount of charitable activities
and community affairs; and

 

(iii) subject to the prior approval of the Nominating / Corporate Governance
Committee of the Board of Directors of the Corporation, the Executive may serve
on the board of directors of up to one (1) business corporations or other
for-profit entities, provided that they do not compete, directly or indirectly,
with the Corporation.

 

Section 3. Compensation.

 

(a) Base Salary. In consideration of the services provided hereunder, the
Corporation shall pay the Executive during the Term a salary of Three Hundred
Twenty-Five Thousand and No/100 Dollars ($325,000) per year (the “Base Salary”).
The Corporation shall pay the Base Salary in arrears in equal installments in
accordance with the Corporation’s payroll policy in effect from time to time for
other similarly-situated officers of the Corporation.

 

(b) Bonus. During the Term, the Executive will be entitled to receive cash bonus
payments in an amount per year targeted at 60% of the amount of the Base Salary
in accordance with the senior management bonus plan, which is currently being
developed.

 

(c) Benefits. During the Term, the Executive will be entitled to the following
benefits:

 

(i) Employee Benefit Plans. The Executive will be entitled to participate in all
employee benefit plans of the Corporation (including incentive or equity
compensation plans) on such terms as are offered for the general benefit of
other similarly-situated officers of the Corporation, subject to the provisions
of such plans as may be in effect from time to time.

 

(ii) Vacation; Sick Leave. The Executive will be entitled to vacation and sick
leave on such terms as are offered for the benefit of other similarly-situated
officers of the Corporation.

 



--------------------------------------------------------------------------------

(d) Expense Reimbursement. The Corporation shall reimburse the Executive, in
accordance with the Corporation’s policies, for all reasonable business expenses
incurred by the Executive in connection with the performance of the Executive’s
obligations hereunder.

 

(e) Taxes. All payments made by the Corporation under this Agreement will be
subject to withholding of such amounts as is required pursuant to any applicable
law or regulation.

 

(f) Equity Incentives. The Corporation agrees to provide the Executive with
equity incentives commensurate with the Executive’s position and
responsibilities with the Corporation.

 

(g) Relocation Expenses. The Corporation shall reimburse the Executive for the
following expenses (to the extent they are reasonable and appropriately
documented) incurred by the Executive in connection with such relocation:

 

(i) two house hunting trips for the purpose of searching for a new primary
residence;

 

(ii) temporary living and weekly commuting expenses for a period of three months
from the Effective Date;

 

(iii) transportation of household goods and vehicles to a new primary residence;

 

(iv) storage of household goods for a period of three months from the Effective
Date;

 

(v) closing costs, including legal fees, incurred in connection with the
purchase of the primary residence in Birmingham, Alabama or surrounding
communities; and

 

(vi) closing costs, including real estate agency commissions relating to the
sale of the Executive’s primary residence in Massachusetts.

 

Section 4. Term. The term of this Agreement will commence on the Effective Date
and will continue for a term of two (2) years following the Effective Date (the
“Term”), unless earlier terminated pursuant to the provisions of Section 5
below.

 

Section 5. Termination of Employment.

 

(a) Termination by Corporation for Cause. The Executive’s employment by the
Corporation will terminate immediately upon written notice to the Executive if
the Corporation elects to discharge the Executive for Cause (as hereinafter
defined). For purposes hereof, “Cause” means:

 

(i) the Executive’s act of fraud, misappropriation, or embezzlement with respect
to the Corporation;

 



--------------------------------------------------------------------------------

(ii) the Executive’s indictment for, conviction of, or plea of guilt or no
contest to, any felony;

 

(iii) the suspension or debarment of the Executive or of the Corporation or any
of its affiliated companies or entities as a direct result of any act or
omission of the Executive in connection with her employment with the Corporation
from participation in any Federal or state health care program;

 

(iv) the Executive’s admission of liability of, or finding of liability for, the
violation of any “Securities Laws” (as hereinafter defined). As used herein, the
term “Securities Laws” means any Federal or state law, rule or regulation
governing the issuance or exchange of securities, including without limitation
the Securities Act of 1933, the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder;

 

(v) an indication any agency or instrumentality of any state or the United
States of America, including but not limited to the United States Department of
Justice, the United States Securities and Exchange Commission or any committee
of the United States Congress that the Executive is a target or subject of any
investigation or proceeding into the actions or inactions of the Executive
(collectively, the “Investigations”);

 

(vi) the Executive’s failure after reasonable prior written notice to comply
with any valid and legal directive of the Chief Executive Officer, the Chief
Restructuring Officer or the Board of Directors of the Corporation; or

 

(vii) Other than as provided in Sections 5(a)(i) - (vi) above, the Executive’s
material breach of any material provision of this Agreement that is not remedied
within fifteen (15) days of the Executive being provided written notice thereof
from the Corporation.

 

Repeated breaches of a similar nature, such as the failure to report to work,
perform duties, or follow directions, all as provided herein, shall not require
additional notices as provided Section 5(a)(vi) or (vii).

 

(b) Termination by Corporation Without Cause. The Corporation may terminate this
Agreement Without Cause upon at least thirty (30) days prior written notice to
the Executive. Any termination of this Agreement by the Corporation for a reason
other than for Cause shall be considered a termination Without Cause. By way of
example, should the Corporation terminate this Agreement due solely to the fact
that the permanent Chief Executive Officer desired to terminate Executive’s
employment as President of the Outpatient Rehabilitation Division and replace
the Executive with

 



--------------------------------------------------------------------------------

another individual with whom the permanent Chief Executive Officer had
previously worked, or otherwise had a business relationship, such termination
would be considered a termination Without Cause.

 

(c) Death or Disability. The Executive’s employment by the Corporation will
immediately terminate upon the Executive’s death and, at the option of either
the Executive or the Corporation, exercisable upon written notice to the other
party, may terminate upon the Executive’s Disability (as hereinafter defined).
For purposes of this Agreement, “Disability” will occur if (i) the Executive
becomes eligible for full benefits under a long-term disability policy provided
by the Corporation, if any, or (ii) the Executive has been unable, due to
physical or mental illness or incapacity, to perform the essential duties of her
employment with reasonable accommodation for a continuous period of ninety (90)
days or an aggregate of one-hundred eighty (180) days during the Term.

 

(d) Termination by the Executive for Good Reason. The Executive may terminate
this Agreement at any time upon thirty (30) days’ prior written notice to the
Corporation and the Corporation fails to cure such event within such thirty-day
period (any such termination referenced in clauses (i)-(iii) below, constituting
termination for “Good Reason”):

 

(i) if the Corporation fails to make all or any portion of any payment, or offer
all or any portion any benefits, required by Section 3 hereof when such payments
or benefits are due;

 

(ii) if the Corporation materially modifies the senior management bonus plan or
equity incentive plan such that the targeted cash bonus levels and targeted
incentive compensation levels applicable to the Executive are materially lower
than those levels of other similarly-situated executive officers of the
Corporation; and

 

(ii) except as otherwise set forth in clause (i) above, if the Corporation
materially breaches any of its other duties or obligations hereunder.

 

(e) Termination by the Executive without Good Reason. The Executive may
terminate this Agreement without Good Reason upon at least thirty (30) days
prior written notice to the Corporation.

 

(f) Change in Control. The Executive may terminate this Agreement within sixty
(60) days following a “Change in Control” (as hereinafter defined). For purposes
of this Agreement, a “Change in Control” will be deemed to have taken place if,
whether in a single transaction or a series of transactions:

 

(i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, other than the Corporation, or
any employee benefit plan of the Corporation or any of its

 



--------------------------------------------------------------------------------

subsidiaries, becomes the beneficial owner, directly or indirectly, of the
Corporation’s securities having fifty percent (50%) or more of the combined
voting power of the then outstanding securities of the Corporation that may be
cast for the election of directors of the Corporation or otherwise has the
ability to elect the directors of the Corporation (other than as a result of the
issuance of securities initiated by the Corporation in the ordinary course of
business);

 

(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, or any combination of the foregoing
transactions, the holders of all the Corporation’s securities entitled to vote
generally in the election of directors of the Corporation immediately prior to
such transaction constitute, following such transaction, less than a majority of
the combined voting power of the then-outstanding securities of the surviving
entity (or in the event each entity survives, the surviving entity that is the
parent entity) entitled to vote generally in the election of the directors of
such surviving entity (or in the event each entity survives, the surviving
entity that is the parent entity) after such transactions; or

 

(iii) the Corporation sells, transfers or leases all or substantially all of the
assets or business or of the Corporation and its subsidiaries, collectively, or
of the Outpatient Rehabilitation Division of the Corporation.

 

Notwithstanding the foregoing, the occurrence of any of the following events, by
themselves, will not be deemed to constitute a “Change in Control”: (x) if,
pursuant to or within the meaning of the United States Bankruptcy Code or any
other Federal or state law relating to insolvency or relief of debtors, the
Corporation (A) commences a voluntary case or proceeding (and the Change of
Control takes place pursuant to such proceeding); or (B) consents to the entry
of an order for relief against it in an involuntary case (and the Change of
Control takes place pursuant to such proceeding); or (y) if any of the events or
transactions otherwise constituting a Change of Control under this Section 5(f)
shall not involve, at the time or within a sixty (60) day period thereafter, a
substantial diminishment in the Executive’s duties, authority or
responsibilities as President of the Outpatient Rehabilitation Division so that
they are no longer consistent with the position of president of an outpatient
rehabilitation division of a public corporation.

 



--------------------------------------------------------------------------------

Section 6. Effect of Termination.

 

(a) Termination by the Corporation for Cause; Termination by the Executive
Without Good Reason. Upon termination of this Agreement (i) by the Corporation
for Cause pursuant to Section 5(a) above, or (ii) by the Executive Without Good
Reason pursuant to Section 5(e) above, the Executive will be entitled to receive
(i) Base Salary and bonus payments, payments in respect of accrued but unpaid
vacation and reimbursement for business expenses, in each case due, accrued or
payable as of the date of such termination, and (ii) such vested stock options
and other benefits as the Executive may be entitled to receive under any stock
option or other employee benefit plan, but will not be entitled to receive the
Severance Payment (as defined in Section 6(c) below).

 

(b) Other Termination. Upon termination of this Agreement (i) by the Corporation
Without Cause pursuant to Section 5(b) above (including termination Without
Cause following a Change in Control), (ii) by the Executive within sixty (60)
days following a Change in Control pursuant to Section 5(f) above, (iii) by the
Corporation or the Executive as the result of the death or Disability of the
Executive pursuant to Section 5(c) above, or (iv) by the Executive for Good
Reason pursuant to Section 5(d) above, the Executive will be entitled to receive
(1) Base Salary and any outstanding bonus payments, payments in respect of
accrued but unpaid vacation and reimbursement for business expenses, in each
case due, accrued or payable as of the date of such termination), (2) such
vested stock options and other benefits as Executive may be entitled to receive
under any equity incentive plan or any other stock option or other employee
benefit plan, (3) relocation expenses substantially identical to those described
in Section 3(g) above related to a relocation from Birmingham, Alabama to
another location in the continental United States of America and (4) the
Severance Payment (as determined pursuant to Section 6(c) below), which
Severance Payment will be payable in full by the Corporation within fifteen (15)
business days of the date of such termination.

 

(c) Severance Payment. For purposes of this Agreement, “Severance Payment”
means:

 

(i) in the event of any termination by the Corporation Without Cause pursuant to
Section 5(b) above (including termination Without Cause following a Change in
Control), for a period of twenty-four (24 months following the date of
termination, an amount equal to the sum of (A) the Executive’s Base Salary and
(B) the cost of maintaining, pursuant to the provisions of COBRA (as hereinafter
defined), the health insurance benefits that were supplied by the Corporation to
the Executive immediately prior to the termination of her employment
relationship with the Corporation (the “Cost of Health Benefits”). As used
herein, the term “COBRA” means the Consolidated Omnibus Budget Reconciliation
Act;

 

(ii) in the event of any termination by the Executive for Good Reason pursuant
to Section 5(d), or in the event of a termination by Executive within sixty (60)
days following a Change in Control, for a period of twenty-four (24)

 



--------------------------------------------------------------------------------

months following the date of termination, an amount equal to the sum of (A) the
Executive’s Base Salary and (B) the Cost of Health Benefits;

 

(iii) in the event of any termination by the Corporation or the Executive as the
result of the death of the Executive pursuant to Section 5(c) above, an amount
equal to the Executive’s Base Salary for a period equal to three (3) full
months; and

 

(iii) in the event of any termination by the Corporation or the Executive as the
result of the Disability of the Executive pursuant to Section 5(c) above, an
amount equal to the Executive’s Base Salary for the period beginning on the
termination date and ending on the earlier of (A) the date the Executive becomes
eligible to receive Disability benefits under the Corporation’s long-term
disability benefit policy and (B) the termination date of this Agreement.

 

Notwithstanding any provision of this Agreement to the contrary, the Severance
Payment is subject to forfeiture for material violations of Sections 8 or 9 of
this Agreement. The amount of Severance Payment to be forfeited shall be
prorated based upon the date of the violation.

 

Section 7. Miscellaneous.

 

(a) Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (i)
delivered by hand (with written confirmation of receipt), (ii) sent by facsimile
with confirmation of transmission by the transmitting equipment, (iii) received
by the addressee, if sent by certified mail, return receipt requested, or (iv)
received by the addressee, if sent by a nationally recognized overnight delivery
service, return receipt requested, in each case to the appropriate addresses, or
facsimile numbers set forth below (or to such other addresses, or facsimile
numbers as a party may designate by notice to the other parties):

 

the Executive:   

Ms. Diane L. Munson

126 Georgetown Rd.

W. Newbury, MA 01985

the Corporation:   

HealthSouth Corporation

1 Healthsouth Parkway

Birmingham AL 35243

Attention: Chief Executive Officer

Fax: (205) 969-4620

with a copy to:   

HealthSouth Corporation

1 Healthsouth Parkway

Birmingham AL 35243

Attention: General Counsel

Fax: (205) 970-5917

 



--------------------------------------------------------------------------------

(b) Power and Authority. Each party warrants and represents that it has full
power and authority to enter into and perform this Agreement, and the person
signing this Agreement on behalf of such party has been properly authorized and
empowered to enter into this Agreement.

 

(c) Remedies. The rights and remedies of the parties to this Agreement are
cumulative and not alternative.

 

(d) Waiver. No failure to exercise, and no delay in exercising, on the part of
either party, any privilege, any power or any right hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any privilege, right
or power hereunder preclude further exercise of any other privilege, right or
power hereunder.

 

(e) Entire Agreement and Modification. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements, whether written or oral, between
the parties with respect to its subject matter and constitutes a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement signed by the party to be charged with the amendment.

 

(f) Assignment. This Agreement may not be assigned by any party hereto without
the prior written consent of the non-assigning party; provided, however, that
the Corporation may assign this Agreement without the consent of the Executive
in connection with any transaction which constitutes a Change of Control.
Subject to the foregoing, this Agreement will be binding upon and shall inure to
the benefit of (i) in the case of the Executive, her heirs, executors,
administrators and legal representatives, and (ii) in the case of the
Corporation, its permitted successors and assigns.

 

(g) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties.

 

(h) Section Headings, Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances

 



--------------------------------------------------------------------------------

require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms. The language used in the Agreement will be
construed, in all cases, according to its fair meaning, and not for or against
any party hereto. The parties acknowledge that each party has reviewed this
Agreement and that rules of construction to the effect that any ambiguities are
to be resolved against the drafting party will not be available in the
interpretation of this Agreement.

 

(i) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Alabama, without regard to the conflict
of law provisions thereof.

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 

(k) Attorneys’ Fees. The parties agree that in the event it becomes necessary to
seek judicial remedies for the breach or threatened breach of this Agreement,
the prevailing party will be entitled, in addition to all other remedies, to
recover from the non-prevailing party all costs of such judicial action,
including but not limited to, costs of investigation and defense and reasonable
attorneys’ fees and expenses, and also including all such expenses related to
any appeal.

 

(l) Further Assurances. Each party hereto shall perform such further acts and
execute and deliver such further documents as may be reasonably necessary to
carry out the provisions of this Agreement.

 

(m) No Third Party Beneficiary. This Agreement shall not confer any rights or
remedies upon any person or entity other than the parties hereto and their
respective successors and assigns.

 

Section 8. Non-Competition.

 

(a) The Executive acknowledges and recognizes the highly-competitive nature of
the business conducted by the Corporation and its subsidiaries and affiliates
and accordingly agrees that, in consideration of this Agreement and the premises
contained herein, she shall not, for her own benefit or for the benefit of any
other person or entity other than the Corporation, during the period commencing
on the Effective Date hereof and terminating on the first anniversary of the
expiration or termination of the Term hereof for any reason whatsoever (subject
to Section 8(d)):

 

(i) actively engage in contacting, soliciting or servicing any person or entity
that was a customer or prospective customer of the Corporation or any of its
subsidiaries or affiliates at any time during the Term hereof (a prospective
customer being one to which the Corporation had made a written financial

 



--------------------------------------------------------------------------------

proposal within twelve (12) months prior to the time of the termination of the
Term); or

 

(ii) hire, retain or engage as a director, officer, employee, consultant, agent
or in any other capacity any person or persons who are employed by the
Corporation or who were at any time (within a period of six (6) months
immediately prior to the date of the termination of the Term) employed by the
Corporation or otherwise interfere with the relationship between such persons
and the Corporation.

 

(b) The Executive understands that the foregoing restrictions may limit her
ability to earn a similar amount of money in a business similar to the business
of the Corporation or its subsidiaries or affiliates, but she nevertheless
believes that she has received and will receive sufficient consideration and
other benefits as an employee of the Corporation and as otherwise provided
hereunder to clearly justify such restrictions which, in any event (given her
education, skills and ability), the Executive does not believe would prevent her
from earning a living.

 

(c) It is agreed that the Executive’s services hereunder are special, unique,
unusual and extraordinary giving them peculiar value, the loss of which cannot
be reasonably or adequately compensated for by damages, and in the event of the
Executive’s breach of this Section, the Corporation shall be entitled to
equitable relief by way of injunction or otherwise. If the period of time or
area herein specified should be adjudged unreasonable in any court proceeding,
then the period of time shall be reduced by such number of months or the area
shall be reduced by elimination of such portion thereof as deemed unreasonable,
so that this covenant may be enforced during such period of time and in such
areas as is adjudged to be reasonable.

 

Section 9. Confidential Information.

 

(a) The Executive acknowledges that during the Term she will have access to and
may obtain, develop, or learn of Confidential Information (as defined below).

 

(b) The Executive agrees that she shall hold such Confidential Information in
strictest confidence and that the Executive shall not at any time, during or at
any time during the twenty-four (24) month period following the end of the Term,
in any manner, either directly or indirectly, use (for her own benefit or
otherwise), divulge, disclose or communicate to any unauthorized person or
entity in any manner whatsoever any Confidential Information.

 

(c) Under this Agreement, the term “Confidential Information” shall include, but
not be limited to, any of the following information relating to the Corporation
or its affiliates learned by the Executive during the Term or as a result of her
employment with the Corporation:

 

(i) information regarding the Corporation’s business proposals, manner of the
Corporation’s operations, and methods of selling or pricing any products or
services;

 



--------------------------------------------------------------------------------

(ii) the identity of persons or entities (including physicians and vendors)
actually conducting or considering conducting business with the Corporation, and
any information in any form relating to such persons or entities and their
relationship or dealings with the Corporation or its affiliates;

 

(iii) any trade secret or confidential information of or concerning any business
operation or business relationship;

 

(iv) computer databases, software programs and information relating to the
nature of the hardware or software and how said hardware or software are used in
combination or alone; and

 

(v) any other trade secret or information of a confidential or proprietary
nature.

 

(d) During the Term, the Executive shall use, divulge, disclose or communicate
Confidential Information only in the scope of her employment with the
Corporation and only as expressly directed or permitted by the Corporation. The
Executive shall not, at any time following the expiration or termination of this
Agreement for any reason whatsoever, use, divulge, disclose or communicate for
any purpose any Confidential Information. The Executive shall not make or use
any notes or memoranda relating to any Confidential Information except for the
benefit of the Corporation, and will, at the Corporation’s request, return each
original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that she may at any time
have within her possession or control that contain any Confidential Information.

 

(e) Except as provided for herein below, the Executive agrees that she will
treat the terms of this Agreement as confidential, and shall not directly or
indirectly disclose them in any manner except: (i) as mutually agreed upon in
writing by the parties to this Agreement; (ii) in legal documents filed with the
court or any arbitrator in any action to enforce the terms of this Agreement;
(iii) pursuant to a valid order or regulation; (iv) as otherwise required by law
or regulation; or (v) to her attorney, financial advisors, accountant, and/or
spouse, provided that prior to any such disclosure, that individual must agree
to treat as confidential all information disclosed.

 

(f) It is agreed that in the event of the Executive’s breach of this Section,
the Corporation shall be entitled to equitable relief by way of injunction or
otherwise.

 

(g) Notwithstanding the foregoing, Confidential Information shall not include
information which has come within the public domain through no fault of or
action by the Executive or which has become rightfully available to the
Executive on a

 



--------------------------------------------------------------------------------

non-confidential basis from any third party, the disclosure of which to the
Executive does not violate any contractual or legal obligation such third party
has to the Corporation or its affiliates with respect to such Confidential
Information.

 

Section 10. Proprietary Developments.

 

(a) Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, developed, or
created by the Executive (alone or in conjunction with others, during regular
work hours or otherwise) during the Term, which may be directly or indirectly
useful in, or relate to, the business conducted or to be conducted by the
Corporation will be promptly disclosed by the Executive to the Corporation and
shall be the Corporation’s exclusive property. The term “Developments” shall not
be deemed to include inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae which were
in the possession of the Executive prior to the Term. The Executive hereby
transfers and assigns to the Corporation all proprietary rights which the
Executive may have or acquire in any Developments and the Executive waives any
other special right which the Executive may have or accrue therein. The
Executive agrees to execute any documents and to take any actions that may be
required, in the reasonable determination of the Corporation’s counsel, to
effect and confirm such assignment, transfer and waiver.

 

(b) The Executive will execute any documents necessary or advisable, in the
reasonable determination of the Corporation’s counsel, to direct the issuance of
patents, trademarks, or copyrights to the Corporation with respect to such
Developments as are to be the Corporation’s exclusive property or to vest in the
Corporation title to such Developments; provided, however, that the expense of
securing any patent, trademark or copyright shall be borne by the Corporation.

 

(c) The parties agree that Developments shall constitute Confidential
Information.

 

Section 11. Background Check. Notwithstanding any provisions to contrary
contained herein, the Corporation may terminate this Agreement immediately upon
written notice to Executive without penalty or fee if the results of Executive’s
drug screening procedure and criminal background investigation are unacceptable
to the Corporation in its sole discretion. Without limiting the generality of
the foregoing, in the event of termination by the Corporation pursuant to this
Section, Executive shall not be entitled to any Severance Payment.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE(S)]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed by themselves or by their duly authorized representatives as of the day
and date first written above.

 

THE CORPORATION:

HEALTHSOUTH CORPORATION

By:  

/s/ Gregory L. Doody

Name:

 

Gregory L. Doody

Its:

 

Interim Corporate Counsel and Secretary

THE EXECUTIVE: /s/ Diane L. Munson DIANE L. MUNSON

 